Citation Nr: 1034535	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-15 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for bilateral hearing loss.  

In July 2010, a hearing was held before the undersigned Veterans 
Law Judge.  A transcript of the hearing is in the record.  


FINDINGS OF FACT

A bilateral hearing loss disability was not shown to have been 
present in service; a bilateral hearing loss disability was not 
manifest to a compensable degree within one year of separation 
from service; and the current bilateral hearing loss disability, 
first documented after service beyond the one-year presumptive 
period for hearing loss as a chronic disease, is unrelated to an 
injury or disease of service origin.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, and service connection for 
bilateral hearing loss disability as a chronic disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2009); 38 C.F.R. §§ 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in October 2008; a rating decision in November 2008; and a 
statement of the case in April 2009.  Those documents discussed 
specific evidence, particular legal requirements applicable to 
the claim, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
the claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the April 
2009 statement of the case.  A statement of the case or 
supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

The Veteran contends that his current hearing problems are the 
result of the noise to which he was exposed in service during the 
performance of his duties as an aircraft mechanic.  He argues 
that while hearing loss was present in service, the service 
treatment records did not document the condition because clinical 
testing conducted was either unreliable or inaccurate, and the 
clinicians who examined him were careless.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

Where a Veteran has served 90 days or more on active duty, 
service incurrence may be presumed for sensorineural hearing 
loss, if sensorineural hearing loss is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Prior to November 1967, service department audiometric results 
were reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI). 

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of these frequencies are 26 
decibels; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The service personnel records show that the Veteran served as an 
aircraft mechanic with the United States Air Force.  On 
enlistment examination in June 1955, the Veteran exhibited normal 
hearing acuity of 15/15 on whispered voice test.  An August 1957 
audiogram showed that puretone thresholds in decibels converted 
to ISO (ANSI) units at 500, 1000, 2000, 3000, and 4000 Hertz in 
the right ear were 10, 5, 5, 0, and -5; and in the left ear 5, 0, 
5, 5, and -5.  The service medical records contain no complaint, 
finding, or diagnosis of any hearing impairment.  On separation 
from service in May 1958, the Veteran demonstrated normal hearing 
acuity.  His whispered voice test result was 15/15, and on 
audiometric testing puretone thresholds in decibels converted to 
ISO (ANSI) units at the tested frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz in the right ear were 15, 10, 10, 10, and 5; 
and in the left ear 15, 10, 10, 10, and 5. 

After service, a VA treatment report in March 1996, noted 
complaints of decreased hearing, with a history of occupational 
noise exposure.  The Veteran was diagnosed with borderline normal 
hearing to a moderate mixed hearing loss, bilaterally.  In June 
2008 and July 2008, the Veteran reported a history of military, 
occupational, and recreational noise exposure.  The clinician 
noted mostly sensorineural bilateral hearing loss.  The Veteran 
was issued hearing aids.  

On VA audiological examination in November 2008, the Veteran 
reported onset of hearing loss in service.  Specifically, the 
Veteran related that in-service excessive noise exposure without 
the use of hearing protection, along with rapid changes in 
altitude, affected his hearing.  The Veteran also reported post-
service occupational noise exposure from construction work and 
while working in a sawmill, and recreational noise exposure from 
fireworks.  On audiological evaluation, the puretone thresholds 
in decibels at the tested frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz in the right ear were 50, 70, 75, 65, and 60; and 
in the left ear 25, 65, 65, 60, and 60.  Speech discrimination in 
the right ear was 100 percent and 88 percent in the left ear.  
The examiner diagnosed mild to severe sensorineural hearing loss 
in the right ear and normal to moderately severe sensorineural 
hearing loss in the left ear.  The examiner opined that it was 
less likely than not that hearing loss was related to military 
noise exposure as hearing was documented to be well within normal 
ranges in both ears at separation from service.  The examiner 
further noted that there were other additional health conditions 
contributing to the Veteran's hearing loss, to include aging and 
occupational noise exposure after service.   

Competency is a legal concept in determining whether medical or 
lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, or 
whether evidence tend to prove a fact, once that evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159 
(2009).

During service, hearing loss was not affirmatively shown to have 
been present and service connection under 38 U.S.C.A. § 1131 and 
38 C.F.R. § 3.303(a) is not established.

Although the service medical records do not document hearing 
loss, the Veteran is competent to describe symptoms of impaired 
hearing, which is consistent with the circumstances and 
conditions of his service.  As the service treatment records lack 
the documentation of the combination of manifestations sufficient 
to identify a hearing loss disability as defined by 38 C.F.R. § 
3.385 and sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately supported 
by the service treatment records, then a showing of continuity of 
symptomatology after service is required to support the claim.

After service, VA treatment records in March 1996, and a VA 
examination in November 2008, show bilateral hearing loss.  As 
the initial documentation of bilateral hearing loss of the 
sensorineural type is well beyond the one-year presumptive period 
for manifestation of hearing loss as a chronic disease, service 
connection cannot be established for hearing loss on a 
presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Additionally, in view of the lengthy 
period without evidence of treatment, there is no medical 
evidence of a continuity of treatment, which weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

To the extent that the Veteran claims continuity of 
symptomatology of decreased hearing, after the in-service 
excessive noise exposure and post-service discharge, the Board 
finds that the evidence of continuity fails not only because of 
the lack of documentation, but rather because the Veteran's 
assertions are less probative and persuasive than the negative 
contemporaneous evidence such as the service medical records that 
show normal hearing, and the absence of any findings, and the 
fact that bilateral hearing loss was not recorded until 1996.  
Therefore, the Board finds that continuity of symptomatology is 
not established under 38 C.F.R. § 3.303(b).  Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Board finds that the Veteran is credible as to describing 
symptoms of impaired hearing.  He is also competent to describe 
symptoms of impaired hearing.  Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge).  It 
does not necessarily follow that there is a relationship between 
the current hearing loss disability and the continuity of 
symptomatology that the Veteran avers, and as a hearing loss 
disability is not a condition under case law that has been found 
to be capable of lay observation, the determination as to the 
presence or diagnosis of such a disability therefore is medical 
in nature.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

As for service connection based on the initial diagnosis after 
service, lay evidence can serve to support a claim for service 
connection.  38 C.F.R. § 3.303(d) (2009); 38 U.S.C.A. § 1154 
(West 2002).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159 (2009).

And lay evidence can be competent and sufficient to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In this case, the diagnosis of bilateral hearing loss of the 
sensorineural type was based on results of audiology testing that 
met the standard of hearing loss disability under 38 C.F.R. § 
3.385.  Therefore, bilateral hearing loss of the sensorineural 
type is not a simple medical condition that a lay person is 
competent to identify as a lay person is not qualified through 
education, training, or experience to interpret audiology 
testing, and the Board determines that bilateral hearing loss of 
the sensorineural type is not a simple medical condition.

Although the Veteran is competent to describe symptoms of 
impaired hearing, he is not competent to declare that he has 
hearing loss for the purpose of VA disability compensation, and 
his statements are not competent evidence to the extent that they 
assert that a hearing loss disability was present in service or 
since service.

Where the determinative question involves a medical diagnosis, 
not capable of lay observation, or the claimed disability is not 
a simple medical condition, or there is a question of medical 
causation, competent medical evidence is necessary.  Lay 
assertion of medical causation is not competent evidence to 
provide an association or link between bilateral hearing loss, 
first diagnosed after service, and an injury, disease, or event 
in service.  Competent medical evidence is required to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993) 

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion.  38 C.F.R. § 3.159 (2009).

A VA audiologist opined that it was less likely than not that 
hearing loss was related to military noise exposure as hearing 
was documented to be well within normal ranges in both ears at 
separation from service.  The examiner further noted that there 
were other additional health conditions contributing to the 
Veteran's hearing loss, to include aging and occupational noise 
exposure after service.  That medical evidence is uncontroverted 
and opposes, rather than supports, the claim.  

To the extent the Veteran relates his hearing loss to noise 
exposure in service, his lay opinion is a reasonable inference 
based on his perceptions and the opinion has some probative value 
on the question of whether bilateral hearing loss is related to 
noise exposure in service.

The Board finds that the evidence against the claim consists of 
the opinion of a VA audiologist, who is competent to offer an 
opinion by virtually of education and training as an audiologist.

In balancing the lay opinion against the medical opinion of the 
VA audiologist, the Board finds that the lay opinion is less 
probative and has lesser value to prove an association or link 
between bilateral hearing loss, first diagnosed after service, 
and an injury, disease, or event in service, which requires 
specialized knowledge, which the Veteran does not have, than the 
opinion of VA audiologist, who does have the specialized 
education and training.  Therefore, the Board finds that the 
opinion of the VA audiologist outweighs the lay opinion of the 
Veteran.

Therefore, the Board finds that the preponderance of the evidence 
is against the claim for service connection for bilateral hearing 
loss, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


